                                                                          FILED
             Case 1:18-cr-00123-CBA Document 242 Filed 07/29/19 Page 1INofCLERK'S
                                                                           5 PageID    #: 4564
                                                                                  OFFICE
AO 245B (Rev. 02/18) Judgment in a Criminal Case                                                            U.S. DISTRICT COURT E.D.N.Y.
                      Sheet 1

                                                                                                            A JUL 2 9 /lUiy *
                                        UNITED States District Cc^-Jklyn office
                                                         Eastern District of New York

              UNITED STATES OF AMERICA                                               JUDGMENT IN A CRIMINAL CASE
                                 V.


                 SCOTT BRETTSCHNEIDER                                                Case Number: CR18-00123-01 (CBA)

                                                                                     USM Number: 90760-053

                                                                                      Patrick Joyce, Esq.(AUSA Andrey Spektor)
                                                                                     Defendant's Attorney
THE DEFENDANT:

□pleaded guilty to count(s)
□ pleaded nolo contendere to count(s)
  which was accepted by the court.
SS was found guilty on count(s)         one (1) & two (2) of Superseding Indictment
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                              Offense Ended              Count

 18:371                           Conspiracy to make false statements, a Class D felony.                        Januar>^2015                1

 18:1001(a)(2)                    Making false statements, a Class D felony.                                      11/20/2014                2




       The defendant is sentenced as provided in pages 2 through                            of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on count(s)
E[Count(s)       underlying Indictment                  Ef is     □ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposedby this judgment are fiifly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          7/26/2019
                                                                         Date of Imposition of Judgment


                                                                                        s/Carol Bagley Amon
                                                                         Signature


                                                                          Carol Bagley Amon, USDJ
                                                                         Name and Tit]




                                                                         Date
           Case
 AO 245B (Rev. 02/18)1:18-cr-00123-CBA
                      Judgment in a Criminal Case    Document 242 Filed 07/29/19 Page 2 of 5 PageID #: 4565
                       Sheet 4—^Probation

                                                                                                        Judgment—^Page.     of
DEFENDANT: SCOTT BRETTSCHNEIDER
CASE NUMBER: CR18-00123-01 (CBA)
                                                               PROBATION

You are hereby sentenced to probation for a term of:
  four (4) years and the following special conditions:

     The defendant shall:


 (1)serve sixty (60)days in a Community Confinement Center in North Carolina as directed by the USPD. The
    defendant shall reside in the Community Confinement Center during the week. Defendant allowed to leave on
    Fridays by 9:00am and return on Mondays by 10:00 am for the purpose of caring for his daughter. The defendant shall
    surrender to the Confinement Center by Monday, August 26, 2019;

 (2) upon completion of community confinement service, perform eighty (80) hours of community service as
        directed by the USPD.




                                                      MANDATORY CONDITIONS

1.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
       probation and at least two periodic drug tests thereafter, as determined by the court.
             □ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse, (check if applicable)
4.      □ You must cooperate in the collection of DNA as directed by the probation officer, (check if applicable)
5.      □ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
             as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
             where you reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      □ You must participate in an approved program for domestic violence, (check if applicable)
7.      □ You must make restitution in accordance with 18 U.S.C. §§ 2248,2259,2264,2327, 3663, 3663A, and 3664. (check if applicable)
8.     You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.     If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.    You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
       fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
            Case 1:18-cr-00123-CBA Document 242 Filed 07/29/19 Page 3 of 5 PageID #: 4566
  AO 245B(Rev. 02/18) Judgment in a Criminal Case
                       Sheet 4A — Probation

                                                                                                 Judgment—^Page       3       of

DEFENDANT: SCOTT BRETTSCHNEIDER
CASE NUMBER: CR18-00123-01 (CBA)

                                      STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation ofiBcers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours ofthe time
     you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
     when you must report to the probation officer, and you must report to the probation officer as instructed.
3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.
4.   You must answer truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements(such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours ofbecoming aware ofa change or expected change.
6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time(at least 30 hours per week)at a lawful type ofemployment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. If you plan to change where you work or anything about your work(such as your position or yourjob
     responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
     days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.
8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
     convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
     probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission ofthe court.
12. Ifthe probation officer determines that you pose a risk to another person(including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
    person and confirm that you have notified the person about the risk.
13. You must follow the instructions ofthe probation officer related to the conditions ofsupervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                    Date
            Case 1:18-cr-00123-CBA Document 242 Filed 07/29/19 Page 4 of 5 PageID #: 4567
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 5 — Criminal Monetaiy Penalties
                                                                                                       Judgment — Page      4   of
DEFENDANT: SCOTT BRETTSCHNEIDER
CASE NUMBER: CR18-00123-01 (CBA)
                                              CRIMINAL MONETARY PENALTIES

      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                  JVTA Assessment*              Fine                         Restitution
TOTALS             $ 200.00                    $                               $ 2,000.00                 $



□ The determination of restitution is deferred until                   . An Amended Judgment in a Criminal Case(A0245C) will be entered
     after such determination.


□ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment,
                                                                                                          mt, unless
                                                                                                               unless specified
                                                                                                                      specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all non"
                                                                                                           nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                     Total Loss**           Restitution Ordered             Priority or Percentage




TOTALS                              $                          0.00        $                      0.00


□     Restitution amount ordered pursuant to plea agreement $

□     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

□     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      □ the interest requirement is waived for the            □ fine   □ restitution.

      □ the interest requirement for the           □   fine    □ restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110,1lOA, and 113A of Title 18 for offenses committed on or
after September 13,1994, but before April 23, 1996.
            Case
 AO 245B (Rev. 02/18)1:18-cr-00123-CBA
                     Judgment in a Criminal Case      Document 242 Filed 07/29/19 Page 5 of 5 PageID #: 4568
                      Sheet 6 — Schedule ofPayments
                                                                                                              Judgment — Page              of
 DEFENDANT: SCOTT BRETTSCHNEIDER
 CASE NUMBER: CR18-00123-01 (CBA)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay,payment ofthe total criminal monetary penalties is due as follows:
 A ^ Lump sum payment of$ ^00-00                               due immediately, balance due
            □     not later than                                , or
            □     in accordance with DC,           □ D,       □ E, or          □ F below; or
 B     □ Payment to begin immediately (may be combined with                 DC,         □ D, or       □ F below); or
 C    □ Payment in equal                            (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                          (e.g., months or years)^ to commence                       (e.g., 30 or 60 days) after the date of this judgment; or
 D    □ Payment in equal                           (e.g., weekly, monthly, quarterly) installments of .
                                                                                                      $                          over a period of
                          (e.g.,
                             _ months or.years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E    □ Payment during the term of supervised release will commence within                  (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     [2 Special instructions regarding the payment of criminal monetary penalties:
            The two-thousand ($2,000) fine shall be paid over the first year of Probationary Sentence.




Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.


□     Joint and Several

      Defendant and Co-Defendmt Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
      and correspondmg payee, if appropriate.




□     The defendant shall pay the cost of prosecution.

□ The defendant shall pay the following court cost(s):

□ The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) commumty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
